                                                                     666 Old Country Road, Suite 501
                                                                              Garden City, NY 11530

                                                                                   T: (212) 756-1277
                                                                          jkirshner@jkirshnerlaw.com
                                                                                    jkirshnerlaw.com




                                                             May 27, 2021

VIA ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:     United States v. Amy Reyes, 21 Cr. 190 (JPO)

Dear Judge Oetken:

        I represent Amy Reyes in the above-captioned matter. On consent of the government, I
write to respectfully request that the Court adjourn the conference, currently scheduled for June 3,
2021, for approximately 60 days. This adjournment will allow counsel to continue to review
discovery, engage in negotiations with the government, and prepare a mitigation submission for
                                    Given the nature of this request, the defense consents to the
exclusion of time under the Speedy Trial Act until the newly-selected date.

        Thank you for your consideration and attention to this matter.
   Granted. The June 10, 2021 pretrial conference is         Respectfully submitted,
adjourned to August 6, 2021, at 9:30 am.
   The Court hereby excludes time through August 6,
                                                                      /s/
2021, under the Speedy Trial Act, 18 USC 3161(h)(7)(A),
                                                              Joshua D. Kirshner
finding that the ends of justice outweigh the interests
cc:      All parties (via ECF)
of the public and the defendant in a speedy trial.
   So ordered:
   May 27, 2021
